Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 1 of 25 PageID #: 146


                                                                                  FILED
                                                                              IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.

                                                                         ■k    ml'i 2019          k

                                                                           BROOKLYN OFFICE

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORIC
                                           X


 UNITED STATES OF AMERICA                             SUPERSEDING
                                                      INDICTMENT
        - against -
                                                       Cr. No. 18-457 fS-2I TAMDI
 HUAWEITECHNQLOGIES CO., LTD.,                         (T.18,U.S.C.,§§ 371, 981(a)(1)(C),
 HUAWEIDEVICEUSA INC.,                                  982(a)(1), 982(a)(2), 982(b)(1), 1343,
 SKYCOM TECH CO. LTD.,                                 1344,1349, 1512(k), 1956(h), 2 and
 WANZHOUMENG,                                          3551 rt s^.; T. 21, U.S.C., § 853(p); T.
        also known as "Cathy Meng" and                 28, U.S.C., § 2461(c); T. 50, U.S.C.,
        "Sabrina Men?                                  §§ 1702,17Q5(a) and 1705(c))




                         Defendants.


                                           X


 THE GRAND JURY CHARGES;


                                       INTRODUCTION


               At all times relevant to this Superseding Indictment, unless otherwise

 indicated:


 1.     The Defendants


               1.     The defendant HUAWEI TECHNOLOGIES CO., LTD. ("HUAWEI")

 was a global networking, telecommunications and services company headquartered in

 Shenzhen, Guangdong, in the People's Republic of China ('TRC"). HUAWEI was owned

 by a parent company ("Huawei Parent"), an entity whose identity is known to the Grand

 Jury, registered in Shenzhen, Guangdong, in the PRC. As of the date of the filing of this
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 2 of 25 PageID #: 147




 Superseding Indictment, HUAWEI was the largest telecommunications equipment
 manufacturer in the world.

               2.     HUAWEI operated numerous subsidiaries throughout the world,

 including in the United States. One U.S. subsidiary was the defendant HUAWEI DEVICE
 USA INC.("HUAWEI USA"), whose headquarters were in Piano, Texas.

               3.     The defendant SKYCOM TECH CO.LTD.("SKYCOM")was a

 corporation registered in Hong Kong whose primary operations were in Iran. SKYCOM
 functioned as HUAWEI's Iran-based subsidiary. As of 2007,Huawei Parent owned

 SKYCOM through a subsidiary("Huawei Subsidiary 1"), an entity whose identity is known

 to the Grand Jury. In or about November 2007,Huawei Subsidiary 1 transferred its shares

 ofSKYCOM to another entity("Huawei Subsidiary 2"), an entity whose identity is known to

 the Grand Jury,and which was purportedly a third party in the transaetion but was actually
 controlled by HUAWEI. Following this transfer ofSKYCOM shares from Huawei

 Subsidiary 1 to Huawei Subsidiary 2,HUAWEIfalsely claimed that SKYCOM was one of
 HUAWEI's loeal business partners in Iran, as opposed to one of HUAWEI's subsidiaries or

 affiliates.


               4.     The defendant WANZHOU MENG,also known as "Cathy Meng" and

 "Sabrina Meng," was a citizen ofthe PRC. From at least in or about 2010, MENG served as
 ChiefFinancial Officer ofHUAWEI. Between approximately February 2008 and April

 2009, MENG served on the SKYCOM Board of Directors. More recently, MENG also
 served as Deputy Chairwoman of the Board ofDirectors for HUAWEI.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 3 of 25 PageID #: 148




 n.     The Victim Financial Institutions

                7.     Financial Institution 1, an entity whose identity is known to the Grand

 Jury, was a multinational banking and financial services company, which operated
 subsidiaries throughout the world,including in the United States and in Eurozone countries.

 Its United States-based subsidiary("U.S. Subsidiary 1"), an entity whose identity is known to
 the Grand Jury, was a federally chartered bank,the deposits ofwhich were insured by the
 Federal Deposit Insurance Company('TDIC"). Among the services offered by Financial
 Institution 1 to its clients were U.S.-dollai- clearing through U.S. Subsidiary 1 and other

 financial institutions located in the United States, and Euro clearing through Financial

 Institution I subsidiaries and other financial institutions located in Eurozone countries.

 Between approximately 2010 and 2014,Financial Institution 1 and U.S. Subsidiary 1 cleared
 more than $100 million worth oftransactions related to SKYCOM through the United States.

 In or about 2017,Financial Institution 1 verbally communicated to HUAWEI representatives
 that it was terminating its banking relationship with HUAWEI.

                8.     Financial Institution 2, an entity whose identity is known to the Grand

  Jury, was a multinational banking and financial services company, which operated
 subsidiaries throughout the world,including in the United States and in Eurozone countries.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 4 of 25 PageID #: 149


                                                                                                 4



 Among the services offered by Financial Institution 2 to its clients were U.S.-dollar clearing

 through a Financial Institution 2 subsidiary and other financial institutions located in the
 United States, and Euro clearing through Financial Institution 2 subsidiaries and other

 financial institutions located in Eurozone countries.

               9.      Financial Institution 3, an entity whose identity is known to the Grand

 Jury, was a multinational banking and financial services company, which operated
 subsidiaries throughout the world,including in the United States and in Eurozone countries.

 Among the services offered by Financial Institution 3 to its clients were U.S.-dollar clearing
 through Financial Institution 3 subsidiaries and other financial institutions located in the

 United States, and Euro clearing through Financial Institution 3 subsidiaries and other

 financial institutions located in Eurozone cormtries.

                10.    Financial Institution 4,an entity whose identity is known to the Grand

 Jury, was a multinational banking and financial services company operating subsidiaries
 throughout thejvorld,including in the United States and in Eurozone countries. Among the
 services offered by Financial Institution 4 to its clients were U.S.-dollar clearing through

 Financial Institution 4 subsidiaries and other financial institutions located in the United

 States, and Euro clearing through Financial Institution 4 subsidiaries and other financial

 institutions located in Eurozone countries. A subsidiary ofFinancial Institution 4("U.S.

 Subsidiary 4"), an entity whose identity is known to the Grand Jury, was a financial

 institution organized in the United States offering banking and financial services throughout

 the world. U.S. Subsidiary 4 offered HUAWEI and its affiliates banking services and cash

 management services, including for accounts in the United States.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 5 of 25 PageID #: 150




 in.    The SKYCOM Fraud Scheme

               11.    Even though the U.S. Department of the Treasury's Office ofForeign

 Assets Control's("OFAC")Iranian Transactions and Sanctions Regulations("ITSR"), 31
 C.F.R. Part 560,proscribed the export ofU.S.-origin goods,technology and services to Iran
 and the Government ofIran, HUAWEI operated SKYCOM as an unofficial subsidiary to

 obtain otherwise prohibited U.S.-origin goods,technology and services, including banking
 services, for HUAWEI's Iran-based business while concealing the link to HUAWEI.

 HUAWEI could thus attempt to claim ignorance with respect to any illegal act committed by
 SKYCOM on behalf ofHUAWEI,including violations ofthe ITSR and other applicable

 U.S.law. In addition, contrary to U.S.law,SKYCOM,on behalf of HUAWEI,employed in
 Iran at least one U.S. citizen('Employee 1"), whose identity is known to the Grand Jury.
               12.    Since in or about July 2007,HUAWEI repeatedly misrepresented to Ihe

 U.S. government and to various victim financial institutions,including Financial Institutions
 1,2,3 and 4,and their U.S. and Eurozone subsidiaries and branches (collectively, the
 "Victim Institutions"), that, although HUAWEI conducted business in Iran, it did so in a
 manner that did not violate applicable U.S. law,including the ITSR. In reality, HUAWEI
 conducted its business in Iran in a manner that violated applicable U.S. law, which includes

 the ITSR.

               13.    For example,in or about July 2007,agents with the Federal Bureau of

 Investigation("FBI")interviewed the founder ofHUAWEI("Individual-1"), whose identity
 is known to the Grand Jury,in New York,New York. Individual-1 stated, in sum and
 substance, that he was willing to provide information about HUAWEI.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 6 of 25 PageID #: 151




               14.    During the interview, amongst other things.Individual-1 falsely stated,

 in substance and in part, that HUAWEI did not conduct any activity in violation of U.S.

 export laws and that HUAWEI operated in compliance with all U.S. export laws.

 Individual-1 also falsely stated, in substance and in part, that HUAWEI had not dealt directly

 with any Iranian company. Individual-1 further stated that he believed HUAWEI had sold

 equipment to a third party, possibly in Egypt, which in turn sold the equipment to Lran.

               15.     Additionally, HUAWEI repeatedly misrepresented to Financial

 Institution 1 that HUAWEI would not use Financial Institution 1 and its affiliates to process

 any transactions regarding HUAWEI's Iran-based business. In reality, HUAWEI used U.S.
 Subsidiary 1 and other financial institutions operating in the United States to process U.S.-

 dollar clearing transactions involving millions of dollars m furtherance ofHUAWEI's Iran-

 based business. Some of these transactions passed through the Eastern District ofNew

 York.


               16.    In or about late 2012 and early 2013, various news organizations,

 including Reuters,reported that SKYCOM had sold and attempted to seE embargoed U.S.-

 origin goods to Iran in violation of U.S.law,and that HUAWEI in fact owned and operated
 SKYCOM. In December 2012, Reuters published an article purporting to contain a

 HUAWEI official statement addressing and denying those allegations. In January 2013,

 Reuters published a second article purporting to contain a HUAWEI official statement, again
 addressing and denying the Iran allegations. The purported statements by HUAWEI in

 these articles were relied on by the Victim Institutions in determining whether to continue

 their banking relationships with HUAWEI and its subsidiaries
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 7 of 25 PageID #: 152




               17.    Following publication ofthe December 2012 and January 2013 Reuters

 articles, various HUAWEI representatives and employees communicated to the Victim

 Institutions and to the public that the allegations regarding HUAWEI's ownership and

 control ofSKYCOM were false and that,in fact, HUAWEI did comply with applicable U.S.

 law, which includes the ITSR. Based in part on these false representations, the Victim

 Institutions continued their banking relationships with HUAWEI and its subsidiaries and

 affiliates.


               18.    For example,in or about June 2013,the defendant WANZHOU MENG

 requested an in-person meeting with a Financial Institution 1 executive(the "Financial
 Institution 1 Executive"), whose identity is known to the Grand Jury. During the meeting,

 which took place on or about August 22,2013, MENG spoke in Chinese,relying in part on a
 PowerPoint presentation written in Chinese. Upon request by the Financial Institution 1
 Executive, MENG arranged for an English-language version ofthe PowerPoint presentation
 to be delivered to Financial Institution 1 on or about September 3,2013.

               19.    In relevant part, the PowerPoint presentation included numerous

 misrepresentations regarding HUAWEI's ownership and control ofSKYCOM and
 HUAWEI's compliance with applicable U.S.law,including that(1)HUAWEI"operates in
 Iran in strict compliance with applicable laws,regulations and sanctions of UN,US and EU";
 (2)"HUAWEI's engagement with SKYCOM is normal business cooperation";(3)the
 defendant WANZHOU MENG's participation on the Board of Directors ofSKYCOM was

 to "help HUAWEIto better understand SKYCOM's fmancial results and business
 perfoi-mance, and to strengthen and monitor SKYCOM's compliance"; and(4)"HUAWEI
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 8 of 25 PageID #: 153




 subsidiaries in sensitive countries will not open accounts at P'inancial Institution 1], nor have

 • business transactions with [Financial Institution 1]." These statements were all false.
                20.    In early 2014,several months after the meeting with Financial
 Institution 1 Executive, the defendant WANZHOU MENG traveled to the United States,

 arriving at John F. Kennedy International Airport, which is located in the Eastem District of
 New York. When she entered the United States, MENG was carrying an electronic device

 that contained a file in unallocated space—^indicating that the file may have been deleted
 containing the following text'.

                Suggested.Talking Points

                The core ofthe suggested talking points regarding Iran/Skycom:
                Huawei's operation in Iran comports with the laws,regulations
                and sanctions as required by the United Nations, the United
                States and the European Union. The relationship with Skycom is
                that ofnormal business cooperation. Through regulated trade
                organizations and procedures, Huawei requires that Skycom
                promises to abide by relevant laws and regulations and export
                controls. Key information 1: In the past — ceased to hold
                Skycom shares 1, With regards to cooperation: Skycom was
                established in 1998 and is one ofthe agents for Huawei products
                and services. Skycom is mainly an agent for Huawei.

  Other text in the same file appeared to refer to a document announcing the appointment of
  Huawei employees that was "signed by MENG Wanzhou,"the defendant.'
                21.     Based in part on the false representations made by the defendant

  WANZHOU MENG and others, Financial Institution 1 continued its banking relationship

  with HUAWTEI and its subsidiaries and affiliates.

                22.     Had the Victim Institutions known about HUAWEI's repeated

  violations ofthe ITSR,they would have reevaluated their banking relationships with
  HUAWEI,including the provision ofU.S.-dollar and Euro clearing services to HUAWEI.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 9 of 25 PageID #: 154




 IV.    HUAWEI's Continued Scheme to Defraud Pinancial Institutions

                23.    In or about 2017,Financial Institution 1 decided to terminate its global

 relationship with HUAWEI because ofrisk concerns regarding HUAWErs business

 practices. During a series ofmeetings and communications, Financial Institution 1

 repeatedly communicated to HUAWEI that the decision to terminate its banking relationship

 with HUAWEI had been made by Financial Institution 1 alone, and was not a mutual

 decision with HUAWEI.

                24.    After learning of Financial Institution 1's decision to terminate its

 relationship with HUAWEI,HUAWEI took steps to secure and expand its banking

 relationships with other financial institutions, including U.S. Subsidiary 4. In doing so,

 HUAWEI employees made material misrepresentations to U.S. Subsidiary 4,among other

 financial institutions, regarding the reason for the termination ofits relationship with

 Financial Institution 1 and the party responsible for the termination, claiming that HUAWEI,

 not Financial Institution 1, had initiated the termination. Specifically, in meetings and

 correspondence with representatives ofU.S. Subsidiary 4,HUAWEI employees,!
                                                        , falsely represented that HUAWEI was

 considering terminating its relationship with Financial Institution 1 because HUAWEI was

 dissatisfied with Financial Institution 1's level of service. HUAWEI's misrepresentation

 that it had decided to terminate its relationship with Financial Institution 1 was

 communicated to various components of U.S. Subsidiary 4,including in New York City.

               25.     Based in part on these false representations and omissions made by the

 defendants HUAWEI,                                              among other HUAWEI

 employees, U.S. Subsidiary 4 undertook to expand its banking relationship with HUAWEI
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 10 of 25 PageID #: 155



                                                                                                  10


  and its subsidiaries and affiliates, and continued to maintain its existing bankmg relationship

  with HUAWEI globally, including in the United States. Had the defendants told U.S.
  Subsidiary 4 the truth about Financial Institution 1's decision to terminate its relationship
  with HUAWEI,U.S. Subsidiary 4 would have reevaluated its relationship with HUAWEI
  and its subsidiaries and affiliates.

  V.     The Scheme to Obstruct Justice

                 26.     In or about 2017,HUAWEI and HUAWEI USA became aware ofthe

  U.S. government's criminal investigation ofHUAWEI and its affiliates. In response to the
  investigation, HUAWEI and HUAWEI USA made efforts to move witnesses with
  knowledge about HUAWEI's Iran-based business to the PRC,and beyond the jurisdiction of
  the U.S. government,and to destroy and conceal evidence in the United States of
  HUAWEI's Iran-based business.                              I




                                           COUNT ONE
                                (Conspiracy to Commit Bank Fraud)

                 27.     The allegations contained in paragraphs one through 22 are realleged
  and incorporated as if set forth fuUy in this paragraph.
                 28.     In or about and between November 2007 and May 2015, both dates

  being approximate and inclusive, within the Eastern District of New York and elsewhere,the
  defendants HUAWEI,SKYCOM and WANZHOU MENG,also known as"Cathy Meng"
                                                                     (




  and "Sabrina Meng," together with others, did Icnowingly and intentionally conspire to
  execute a scheme and artifice to defraud U.S. Subsidiary 1, a financial institution, and to

  obtain moneys,funds, credits and other property owned by and under the custody and control
  ofsaid financial institution, by means ofone or more materially false and fi:audulent
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 11 of 25 PageID #: 156



                                                                                               11



  pretenses, representations and promises, contrary to Title 18,United States Code,Section
  1344.


                (Title 18, United States Code, Sections 1349 and 3551 et s^.)
                                          COUNT TWO
                              (Conspiracy to Commit Bank Fraud)

                29. The allegations contained in paragraphs one through 25 are reallepd
  and incorporated as ifset forth fully in this paragraph.

                30.     In or about and between August 2017 and the date ofthe filing ofthis

  Superseding Indictment, both dates being approximate and inclusive, within the Eastern
  District ofNew York and elsewhere,the defendants HUAWEI,^^^^^
                                                                           {together with

  others, did Icnowingly and intentionally conspire to,execute a scheme and artifice to defraud

  U.S. Subsidiary 4,a financial institution, and to obtain moneys,funds, credits and other

  property owned by and under the custody and control ofsaid financial institution, by means
  ofone or more materially false and fraudulent pretenses, representations and promises,

  contrary to Title 18,United States Code,Section 1344.

                (Title 18, United States Code,Sections 1349 and 3551

                                         COUNT THREE
                               (Conspiracy to Commit Wire Fraud)

                31.     The allegations contained in paragraphs one through 22 are realleged

  and incorporated as ifset forth fully in this paragraph.

                32.     In or about and between November 2007 and May 2015,both dates

  being approximate and inclusive, within the Eastem District ofNew York and elsewhere,the
  defendants HUAWEI,SKYCOM and WANZHOU MENG,also known as"Cathy Meng"
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 12 of 25 PageID #: 157



                                                                                                12



  and "Sabrina Meng,"together with others, did knowingly and intentionally conspire to

  devise a scheme and artifice to defraud the Victim Institutions, and to obtain money and

  property firom the Victim Institutions, by means of one or more materially false and

  fi-audulent pretenses, representations and promises, and for the purpose of executing such

  scheme and artifice, to transmit and cause to be transmitted by means of wire communication

  in interstate and foreign commerce, writings, sighs, signals, pictures and soimds, contrary to

  Title 18, United States Code,Section 1343.

                 (Title 18, United States Code,Sections 1349 and 3551 et seg.)

                                           COUNT FOUR
                                            (Bank Fraud)

                 33.     The allegations contained in paragraphs one through 22 are realleged

  and incorporated as if set forth fiilly in this paragraph.

                 34.    In or about and between November 2007 and May 2015, both dates
                                                          /




  being approximate and inclusive, within the Eastern District of New York and elsewhere,the

  defendants HUAWEI,SKYCOM and WANZHOU MENG,also known as "Cathy Meng"

  and "Sabrina Meng,"together with others, did Imowingly and intentionally execute a scheme

  and artifice to defraud U.S. Subsidiary 1, a financial institution, and to obtain moneys,funds,

  credits and olher property owned by, and under the custody and control ofsaid financial

  institution, by means of one or more materially false and jfraudulent pretenses,

  representations and promises.

                (Title 18, United States Code, Sections 1344,2 and 3551 et s^.)
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 13 of 25 PageID #: 158




                                                                                                13


                                           COUNT FIVE
                                           (Bank Fraud)

                 35.    The allegations contained in paragraphs one through 25 are realleged
  and incorporated as ifset forth ftilly in this paragraph.

                 36.    In or about and between August 2017 and the date ofthe filing ofthis

 Superseding Indictment, both dates being approximate and inclusive, within the Eastern

 District ofNew York and elsewhere, the defendants HUAWEI,|
                                                                          |together with
 others, didknowingly and intentionally execute a scheme and artifice to defraud U.S.

 Subsidiary 4,a financial institution, and to obtain moneys,funds, credits and other property
 owned by,and rmder the custody and control ofsaid financial institution, by means of one or

 more materially false and fraudulent pretenses, representations and promises.

                (Title 18, United States Code,Sections 1344,2 and 3551 et seq.l

                                           C6uNT SIX
                                          (Wire Fraud)

                37.    The allegations contained in paragraphs one through 22 are realleged

 and incorporated as if set forth fully in this paragraph.

                38.    In or about and between November 2007 and May 2015,both dates

 being approximate and inclusive, within the Eastern District ofNew York and elsewhere,the

 defendants HUAWEI,SKYCOM and WANZHOU MENG,also known as "Cathy Meng"

 and "Sabrina Meng,"together with others, did knowingly and intentionally devise a scheme

 and artifice to defraud the Victim Institutions, and to obtain money and property from the

Victim Institutions, by means of one or more materially false and fraudulent pretenses,

representations and promises, and for the purpose ofexecuting such scheme and artifice, did
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 14 of 25 PageID #: 159



                                                                                                 14



  transmit and cause to be transmitted by means of wire communication in interstate and

  foreign commerce, writings, signs, signals, pictures and sounds,to wit: the defendants

  HUAWEI,SKYCOM and MENG,together with others,(a)made, and caused to be made,a

  series of misrepresentations through email communications, written communications

  otherwise conveyed through the wires, and oral communications made with knowledge that

  the oral communications would be memorialized and subsequently transmitted through the

  wires, about,among other things, the relationship between HUAWEI and SKYCOM,

  HUAWEFs compliance with U.S. and U.N.laws and regulations, and the kinds offinancial

  transactions in which HUAWEI engaged through the Victim Institutions; and(b)as a result

  ofthe misrepresentations,caused a series of wires to be sent by financial institutions firom

  outside ofthe United States through the United States.

                (Title 18, United States Code,Sections 1343,2 and 3551       s^.)

                                          COUNT SEVEN
                            (Conspiracy to Defiraud the United States)

                 39.    The allegations contained in paragraphs one through 26 are realleged

  and incorporated as if set forth fully in this paragraph.

                 40.    In or about and between July -2007 and the date ofthe filing ofthis

  Superseding Indictment, both dates being approximate and inclusive, within the Eastern

  District ofNew York and elsewhere,the defendants HUAWEI and SKYCOM,together with

  others, did knowingly and willfully conspire to defraud the United States by impairing,

  impeding, obstructing and defeating, through deceitful and dishonest means,the lawful
  governmental functions and operations ofOFAC,an agency ofthe United States,in the
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 15 of 25 PageID #: 160




                                                                                                15


  enforcement ofeconomic sanctions laws and regulations administered by that agency and the
  issuance by that agency ofappropriate licenses relating to the provision offinancial services.
                 41.    In furtherance ofthe conspiracy and to effect its objects, within the
  Eastern District ofNew York and elsewhere, the defendants HUAWEI and SKYCOM,
  together with others, committed and caused to be committed, among others, the following:
                                          OVERT ACTS

                        a.     On or about July 11,2007,Individual-1 stated to FBI agents that
 HUAWEI did not conduct any activity in violation of U.S. export laws,that HUAWEI
 operated in compliance with all U.S. export laws, that HUAWEI had not dealt directly with
 any Iranian company and that he believed HUAWEI had sold equipment to a third party,
 possibly in Egypt, which in turn sold the equipment to Iran.

                       b.      On or about September 13,2012, a Senior Vice President of

 HUAWEI testified before U.S. Congress that HUAWEI's business in Iran had not "violated
                                                                       J

 any laws and regulations including sanction-related requirements."

                       c.      On or about September 17,2012,the Treasurer ofHUAWEI

 met with a principal of U.S. Subsidiary 4, an individual whose identity is Icnown to the Grand

 Jury, in New York,New York, and informed U.S. Subsidiary 4 that HUAWEI and its global
 affiliates did not violate any applicable U.S. law.

                       d.     On or about July 24,2013,SKYCOM caused U.S. Subsidiary 1
to process a U.S.-dollar clearing transaction of $52,791.08.

                       e.     On or about July 24,2013, SKYCOM caused a bank located in

the Eastern District ofNew York("Banlc 1"), an entity whose identity is Icnown to the Grand
Jury,to process a U.S.-dollar clearing transaction of$94,829.82.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 16 of 25 PageID #: 161



                                                                                                16


                        f.      On or about August 20,2013,SKYCOM caused Bank 1 to

  process a U.S.-dolIar clearing transaction of$14,835.22.

                        g.      On or about August 28,2013,SKYCOM caused Bank 1 to

  process a U.S.-dollar clearing transaction of$32,663.10.

                        h.      On or about April 11,2014,SKYCOM caused a bank located in

  the United States("Bank 2"), an entity whose identity is known to the Grand Jury, to process

  a U.S.-dollar clearing transaction of$118,842.45.

                (Title 18, United States Code, Sections 371 and 3551       seg[.)

                                          COUNT EIGHT
                                  (Conspiracy to Violate JEEPA)

                 42.    The allegations contained in paragraphs one through 22 are realleged

  and incorporated as ifspt forth fully in tiiis paragraph.

                43.     Through the International Emergency Economic Powers Act

 ("lEEPA"),the President ofthe United States was granted authority to address unusual and

  extraordinary threats to the national security, foreign policy or economy ofthe United States.

  50 U.S.C.§ 1701(a). Under lEEPA,it was a crime to willfiilly violate, attempt to violate,

  conspire to violate or cause a violation of any license, order, regulation or prohibition issued

  pursuant to the statute. 50 U.S.C. §§ 1705(a) and 1705(c).

                44.     To respond to the declaration by the President of a national emergency

  with respect to Iran pursuant to lEEPA,which was most recently continued in March 2018

 (83 Fed. Reg. 11,393(Mar. 14,2018)), OFAC issued the ITSR. Absent permission from

  OFAC in the form ofa license, these regulations prohibited, among other things:
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 17 of 25 PageID #: 162




                                                                                                 17


                          a.    The exportation,reexportation, sale or supply from the United
  States, or by a U.S. person, wherever located, of any goods,technology or services to Iran
  and the Government ofIran(31 C.F.R.§ 560.204);
                          b.    Any transaction by a U.S. person, wherever located, involving
  goods,technology or services for exportation,reexportation, sale or supply, directly or
 indirectly,to Iran or the Government ofIran(31 C.F.R.§ 560.206); and
                         c.     Any transaction by a U.S. person, or within the United States,
 that evaded or avoided, had the purpose of evading or avoiding, attempted to violate, or
 caused a violation ofany ofthe prohibitions in the ITSR(31 C.F.R.§ 560.203).
               45;       The ITSR prohibited providing financial services,including U.S.
 dollar-clearing services, to Iran or the Govermhent ofIran. 31 C.F.R. §§ 560.204,560.427.
 In addition, the prohibition against the exportation, reexportation,sale or supply ofservices
 applied to services performed on behalfof a person in Iran or the Government ofIran, or
 where the benefit ofsuch services was otherwise received in Iran, ifthe services were

 performed(a)in the United States by any person; or(b)outside the United States by a United
 States person, including an overseas branch of an entity located in the United States. 31

 C.F.R. § 560.410.   ■

               46.       In or about and between November 2007 and November 2014,both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere,the defendants HUAWEI and SKYCOM,together with others, did knowingly and
willfully conspire to cause the export,reexport, sale and supply, directly and indirectly, of
goods,technology and services, to wit: banking and other financial services from the United

States to Iran and the Government ofIran, without having first obtained the required OFAC
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 18 of 25 PageID #: 163




                                                                                                18


  license, contxary to Title 31, Code ofFederal Regulations, Sections 560.203,560.204 and
  560.206.



                (Title 50, United States Code, Sections 1705(a), 1705(c)and 1702; Title 18, ■
  United States Code,Sections 3551 ^seq.)

                                          COUNT NTNF.
                                       (lEEPA Violations)

                47.    The allegations contained in paragraphs one through 22 and 43 through
 45 are realleged and incorporated as iffully set forth in this paragraph.
               48.     In or about and between November 2007 and November 2014, both
 dates being approximate and inclusive, within the Eastern District ofNew York and

 elsewhere,the defendants HUAWEI and SKYCOM,together with others, did knowingly and
 willfolly cause the export,reexport, sale and supply, directly and indirectly, of goods,
 technology and services, to wit: banking and other financial services fiom the United States

 to Iran and the Government of bran, without having first obtained the required OFAC license,
 contrary to Title 31, Code ofFederal Regulations, Sections 560.203,560.204 and 560.206.

              (Title 50,United States Code,Sections 1705(a), 1705(c)and 1702; Title 18,
United States Code, Sections 2 and 3551 et sea.l

                                         COUNT TEN
                               (Conspiracy to Violate lEEPA)

              49.     The allegations contained in paragraphs one throu^22 and 43 through
45 are realleged and incorporated as iffully set forth in this paragraph.
              50.     In or about and between 2008 and 2014,both dates being approximate
and inclusive, within the Eastem District ofNew York and elsewhere,the defendants
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 19 of 25 PageID #: 164




                                                                                                 19


  HUAWEI and SKYCOM,together with others, did Icnowingly and willfully conspire to
  cause the export,reexport,sale and supply, directly and indirectly, ofgoods, technology and
  services,to wit: telecommunications services provided by Employee 1, a U.S. citizen, to Iran
  and the Government ofIran, without having first obtained the required OFAC license,
  contrary to Title 31, Code ofFederal Regulations, Sections 560.203,560.204 and 560.206.

                (Title 50, United States Code, Sections 1705(a), 1705(c)and 1702; Title 18,
 United States Code, Sections 3551 et seq.)

                                       COUNT ELEVEN
                                       (lEEPA Violation)

                51.    The allegations contained in paragraphs one through 22 and 43 through
 45 are realleged and incorporated as iffully set forth in diis paragraph.
               52.     In or about and between 2008 and 2014,both dates being approximate
 and inclusive, within the Eastern District ofNew York and elsewhere,the defendants

 HUAWEI and SKYCOM,together with others, did knowingly and willfiilly cause the
 export, reexport, sale and supply, directly and indirectly, of goods,technology and services,

 to wit; telecommunications services provided by Employee 1, a U.S. citizen, to Iran and the

 Government ofIran, without having first obtained the required OFAC license, conti-ary to
 Title 31,Code ofFederal Regulations, Sections 560.203,560.204 and 560.206.

               (Title 50,United States Code, Sections 1705(a), 1705(c) and 1702; Title 18,
United States Code, Sections 2 and 3551      seq.)

                                      COUNT TWRT.VE
                              (Money Laundering Conspiracy)

               53.    The allegations contained in paragraphs one through 22 and 43 through
45 are realleged and incorporated as iffully set forth in this paragraph.
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 20 of 25 PageID #: 165



                                                                                                20


                 54.    In or about and between November 2007 and November 2014,both
  /



  dates being approximate and inclusive, within the Eastern District ofNew York and

  elsewhere, the defendants HUAWEI and SKYCOM,together with others, did knowingly and

  intentionally conspire to transport, transmit and transfer monetary instruments and funds,to

  wit: wire transfers, from one or more places in the United States to and through one or more

  places outside the United States and to one or more places in the United States from and

  through one or more places outside the United States, with the intent to proniote the carrying

  on of specified unlawful activity, to wit: conspiracy to violate IBBPA,in violation ofTitle

  50, United States Code, Section 1705, all contrary to Title 18,United States Code,Section

  1956(a)(2)(A).

                (Title 18, United States Code,Sections 1956(h)and 3551 et seq.)

                                       COUNT THIRTEEN
                                 (Conspiracy to Obstruct Justice)

                55.     The allegations contained in paragraphs one through 22 and 26 are

  realleged and incorporated as iffrilly set forth in this paragraph.

                56.     In or about and between January 2017 and the date of the filing ofthis

  Superseding Indictment, both dates being approximate and inclusive, within the Eastern

  District ofNew York and elsewhere,the defendants HUAWEI and HUAWEI USA,together

  with others, did knowingly,intentionally and corruptly conspire to obstruct,influence and

  impede an official proceeding,to wit: a Federal Grand Jury investigation in the Eastern

  District of New York, contrary to Title 18, United States Code, Section 1512(c)(2).

                (Title 18,United States Code, Sections 1512(k)and 3551 et seg.)
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 21 of 25 PageID #: 166




                                                                                                  21


                               CRIMINAL FORFETTURF. ATJ.RGATTnN
                                AS TO COUNTS ONE THROUGH SIX
                                                                                     %




                 57.      The United States hereby gives notice to the defendants charged in
  Counts One through Six that, upon their conviction ofsuch offenses, the government will
  seek forfeiture in accordance with Title 18, United States Code, Section 982(a)(2), which
  requires any person convicted ofsuch offenses to forfeit any property constituting, or derived
 from, proceeds obtained directly or indirectly as a result ofsuch offenses.

                 58.      If any ofthe above-described forfeitable property, as a result ofany act
 or omission ofthe defendants:

                          a.     cannot be located upon the exercise ofdue diligence;

                          b.     has been transferred or sold to, or deposited with, a third party;

                          c.     has been placed beyond the jurisdiction ofthe court;

                          d.     has been substantially diminished in value; or

                          e.     has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent ofthe United States, pursuant to Title 21,United States Code,Section 853(p),

 as incorporated by Title 18, United States Code, Section 982(b)(1),to seek forfeiture ofany

 other property ofthe defendants up to the value ofthe forfeitable property described in this

 forfeiture allegation.

               (Title 18, United States Code,Sections 982(a)(2) and 982(b)(1); Title 21, •

 United States Code, Section 853(p))
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 22 of 25 PageID #: 167




                                                                                                  22


                       CRIMINAL FORFEITURP. ATJ-KGATTON
               AS TO COUNTS EIGHT TI-mOUGHETEVEN AND THTRTF.P.N

                 59.    The United States hereby gives notice to the defendants charged in
  Counts Eight through Eleven and Thirteen that, upon their convictioii ofsuch offenses, the
  government will seek forfeiture in accordance with Title 18, United States Code,Section
  981(a)(1)(C)and Title 28, United States Code, Section 2461(c), which require any person
  convicted ofsuch offenses to forfeit any property, real or personal, constituting, or derived
 from,proceeds obtained directly or indirectly as a result ofsuch offenses.

                60.     Ifany ofthe above-described forfeitable property, as a result of any act
 or omission ofthe defendants:

                        a.     cannot be located upon the exercise of due diligence;

                        b.     has been transferred or sold to, or deposited with, a third party;
                        c.     has been placed beyond the jurisdiction ofthe court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent ofthe United States, pursuant to Title 21,United States Code, Section 853(p),
 to seek forfeiture of any other property ofthe defendants up to the value ofthe forfeitable

 property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(1)(C); Title 21,United States

 Code,Section 853(p); Title 28, United States Code,Section 2461(c))
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 23 of 25 PageID #: 168




                                                                                                23


                            CRIMINAL FORPEITURE ATJ.RGATro>J
                                    AS TO COUNT TWF.T.VP.


                61.    The United States hereby gives notice to the defendants charged in
  Count Twelve that, upon their conviction ofsuch offense,the government will seek
  forfeiture in accordance with Title 18,United States Code, Section 982(a)(1), which requires
  any person convicted ofsuch offense to forfeit any property, real or personal,involved in
 such offense,or any property traceable to such property.

                62.    If any ofthe above-described forfeitable property, as a result ofany act
 or omission ofthe defendants;

                       a.      cannot be located upon the exercise ofdue diligence;

                       b.      has been transferred or sold to, or deposited with, a third party;
                       c.      has been placed beyond the jurisdiction ofthe court;

                       d.      has been substantially diminished in value; or

                      e.       has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent ofthe United States,pursuant to Title 21,United States Code,Section 853(p),
 as incoiporatedby Title 18, United States Code,Section 982(b)(1),to seek forfeiture of any
Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 24 of 25 PageID #: 169




                                                                                             24


  other property ofthe defendants up to the value ofthe forfeitable property described in this
 forfeiture allegation.

               (Tide 18, United States Code, Sections 982(a)(1)and 982(b)(1); Title 2^1,
 United States Code,Section 853(p))                                                      '



                                                                 A TRUE BILL




                                                                f6reperson



 lUCHARD P. DONOGI
 UNITED STATES ATTORl^Y
 EASTERN DISTRICT OF NEW YORK




   S)'-fJbtir7n.ih Qni/rWl /i mb
 DEBORAH L. CONNOR                ^
 CHIEF
MONEY LAUNDERING
AND ASSET RECOVERY SECTION
CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE


                /^4mL
JAYI.BRATT
CHIEF
COUNTERINTELLIGENCE AND'
EXPORT CONTROL SECTION
NATIONAL SECURITY DIVISION
U.S.DEPARTMENT OF JUSTICE
                 Case 1:18-cr-00457-AMD Document 19 Filed 01/24/19 Page 25 of 25 PageID #: 170


F.#2017Bi05903

FDItMDBD-34                       No.
JUN.85                            UNITED STATES DISHUCT COURT
                                           EASTERN Distnct o/NEW YORK
                                                   CRIMINAL DIVISION

                                          THE UNITED STATES OF AMERICA

                                                          vs.



                          HUAWEI TECHNOLOGIES CO.,LTD.,HUAWEI DEVICE USA
                         INC.,SKYCOM TECH CO.LTD., WANZHOU MENG,also known
                        as "Cathy Meng" and "Sabrina Meng,"
                                                                                  Defendants.

                                           SUPERSEDING INDICTMENT

                              (T. 18, U.S.C., §§ 371,981(a)(1)(C); 982(a)(1), 982(a)(2),
                              982(b)(l)1343,1344, 1349,1512(k), 1956(h),2 and 3551
                               Mm-;T. 21,U.S.C.,§ 853(p); T.28,U.S.C., § 2461(c);
                                    T..50, U.S.C., §§ 1702,1705(a)and 1705(c))

                           .A true bill


                                                                                  roreperson


                        Filed in open court this                day of        A.D.20

                                                                                           Clerk

                        Bail. $



                         Alexander A.Solomon,DavidK Kessler, Julia Nestor, mdSarah
                                 Evans,Assmtcmt U.S. Attorneys(718)254-7000
